Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 08, 2019

The Court of Appeals hereby passes the following order:

A19A1277. KATHY THOMAS v. PRESTIGE FINANCIAL SERVICES, INC.

      Prestige Financial Services, Inc. sued Kathy Thomas in magistrate court. The
magistrate court entered judgment in favor of Thomas, and Prestige appealed to the
state court. Following a de novo review, the state court entered judgment in favor of
Prestige. Thomas now appeals directly to this Court, but we lack jurisdiction.
      Because the state court’s order is a de novo ruling on appeal from a magistrate
court decision, Thomas was required to follow the discretionary appeal procedure to
obtain review in this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82, 82 (453 SE2d 119) (1995). Her failure to
follow the discretionary appeal procedure deprives us of jurisdiction to review the
case. Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/08/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.